                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

EDGAR BANUELOS,                                §
                                               §
    PLAINTIFF,                                 §
                                               §
VS.                                            §      CIVIL ACTION NO. 4-19-CV-320
                                               §
SOUTHERN TIRE MART, LLC,                       §
                                               §
    DEFENDANT.                                 §


  DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE AND OPPOSITION TO
        PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT


TO THE HONORABLE COURT:

           Defendant Southern Tire Mart, LLC (“STM”) files this Response and Opposition to

Plaintiff’s Motion for Partial Summary Judgment (Dkt. 22) (“Plaintiff’s Motion”) under Federal

Rule of Civil Procedure 56 and in support shows the Court as follows:

                                 I.   SUMMARY OF OPPOSITION

           The summary judgment evidence conclusively shows (i) Plaintiff was not disabled and (ii)

STM did not discriminate against Plaintiff. Instead, the evidence categorically establishes Plaintiff

was approved for leave under the Family and Medical Leave Act (“FMLA”) to undergo back

surgery and failed to return to work within 12 weeks with a full release from his doctor. The FMLA

guarantees only twleve weeks of protected leave, § 2614(a)(1). In this case, Plaintiff was not

entitled to reinstatement. For these reasons, the Court should deny Plaintiff’s Motion.




DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 1
77334447v1 / 08415.089
                         II.   RESPONSE TO PLAINTIFF’S STATEMENT OF ISSUES

           1. Do the undisputed facts conclusively show that STM interfered with Plaintiff’s FMLA
              leave?

                        Response: Plaintiff withdrew this issue upon the filing of the Supplement to
                         Plaintiff’s Motion. (Dkt. 30). Therefore, STM does not address this issue herein.
                         To be clear, Plaintiff’s Motion addressed only one factual contention for FMLA
                         interference, which was STM’s alleged failure to provide him a written designation
                         notice. (Dkt. 22 at p. 3-4) Plaintiff’s Supplement to Plaintiff’s Motion withdraws
                         this one factual contention and therefore his first issue on summary judgment is
                         also withdrawn. Id.

           2. Do the undisputed facts conclusively show that Plaintiff had an actual disability or was
              regarded as having a disability?

                        Response: No. Plaintiff plainly admits his impairments were not substantial, there
                         is no record of his disability and STM did not regard Plaintiff as disabled.

           3. Do the undisputed facts conclusively show that STM discriminated against Plaintiff on
              the basis of a disability?

                        Response: No. There is no direct evidence of discrimination; and even if there were,
                         STM has proven that Plaintiff was terminated because he failed to return to work
                         with a full release after his 12 weeks of FMLA leave expired.

           III.       RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS

       1. Plaintiff’s illusion of FMLA interference and disability discrimination is dispelled with an

easy review of the facts absent from Plaintiff’s Motion. In his deposition, Plaintiff unequivocally

admitted:

            He knew he had 12 weeks of medical leave before his back surgery;1

            He knew he was required to provide a full release upon his return from leave; Id.

            He knew his 12 weeks expired on March 20, 2018; Id.

            He took his full, 12 weeks of FMLA leave; Id. and

            He failed to provide a full release before his return to work date of March 21, 2018. Id.



1
    (Ex. 1 at 66:25-67:8; 67:18-25; 68:2-14; 68:16-19; 68:21; 73:5-15; 73:19-22; 73:24-25; 74:2; & 104:5-9).

DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 2
77334447v1 / 08415.089
       2. Plaintiff began FMLA leave on December 27, 2017.2 He was scheduled to return to work

on March 21, 2018, at the expiration of the maximum allowable time for FMLA leave.3

       3. STM’s corporate representative, Douglas Blackwell, testified that Plaintiff never provided

a full release to STM by his return to work date, which was March 21, 2018. (Ex. 1 at 26:15 to

27:7; Ex. 4 at 18:25-19:17; 20:4-25). Instead of seeking restoration to his position with a full

release, Plaintiff requested STM assist him in filing for long-term disability benefits. Id.; (Ex. 5).

       4. STM terminated Plaintiff because he failed to return to work on March 21, 2018 with a full

release. (Ex. 1 at 26:15-27:7; Ex. 4 at 18:25-19:17; 20:4-25). Indeed, Plaintiff attempts to create a

dispute as to this material fact by attaching a purported full release from his doctor to his

declaration (Dkt. 22, Ex. A). This release is unauthenticated and was not produced by his doctor

in response to a subpoena request to the same doctor (Ex. 6). Notably, the purported full release is

dated March 26, 2018. Plaintiff failed to prove he provided a full release before his return to work

date of March 21, 2018.

       5. In accordance with FMLA and the policies explained in the Employee Handbook, STM

automatically terminated Plaintiff when he failed to provide a full release by his return to work

date on March 21, 2018. (Ex. 1 at 26:15 to 27:7; Ex. 4 at 18:25-19:17; 20:4-25).

                           IV.   STM’S SUMMARY JUDGMENT EVIDENCE

           In support of STM’s Response, STM relies on the pleadings in this matter and the summary

judgment evidence and materials attached containing Exhibits numbered 1 through 6.




2
    (Ex. 1 at 67:18-21).
3
    (Ex. 1 at 73:5-12).

DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 3
77334447v1 / 08415.089
          V.       OBJECTIONS TO PLAINTIFF’S SUMMARY JUDGMENT EVIDENCE

           Pursuant to Rules 56(c)(2), 56(e) and Local Rule CV-56, STM objects to Plaintiff’s

summary judgment “evidence” and asks that the evidence—and corresponding portions in

Plaintiff’s Motion—be stricken.

           Defendant objects to paragraph 7 within Plaintiff’s Exhibit A, titled “Declaration of Edgar

Banuelos.” Defendant also objects to the attached “full release” cited in paragraph 7. (Dkt. 22, Ex.

A ¶7) Both paragraph 7 and the “full release” are hearsay with no proper predicate laid for an

exception to the hearsay rule.4 The reference to the “full release” and the “full release” itself are

both hearsay because the “full release” is unauthenticated.5 The trustworthiness of the “full

release” is questionable because this particular “full release” was not produced by Plaintiff’s doctor

in response to STM’s subpoena request. See Exhibit 6. This statement also lacks authentication to

which Plaintiff refers and is not competent summary judgment evidence.6

           STM also objects to paragraph 8 of the Declaration of Edgar Banuelos. (Dkt. 22, Ex. A ¶8)

STM objects to this statement because it is hearsay and is not based on Plaintiff’s personal

knowledge.7




4
  . See e.g., Holt v. Olmsted Tp. Bd. of Trustees, 43 F. Supp. 2d 812, 819 (N.D. Ohio 1998) (holding plaintiff’s affidavit
of statements conveying specific findings of plaintiff’s doctors are not admissible because diagnoses of . . . doctors
may only be established through admission of relevant doctor’s records pursuant to Federal Rule of Evidence 803(6)
or the sworn testimony of these doctors.)
5
  . See e.g., United States v. Salinas-Garza, 20 F.3d 1171 (5th Cir. 1994) (citing United States v. Marshall, 762 F.2d
419, 428 (5th Cir. 1985) (holding “the trial court committed reversible error by permitting ‘a non-expert witness to
give prejudicial hearsay testimony as to the contents of documents that were not themselves introduced into evidence’
and which could not have been introduced ‘without prior authentication, including a query into their trustworthiness
for the purpose for which introduced.’”))
6
   See e.g., Quibodeaux v. Nautilus Ins. Co., 2016 WL 364461 at *3 (5th Cir. Jul. 7, 2016); Armstrong v. Hexion
Specialty Chem. Inc., 2010 WL 11530618 at *3 (E.D. Tex. Mar. 19, 2010 (holding “[a] party may not support or
oppose summary judgment motion using unauthenticated documents.”)
7
  See e.g., United States v. $92,203.00 in US Currency, 537 F.3d 504, 508 (5th Cir. 2008); Goodwin v. Johnson, 132
F.3d 162, 186 (5th Cir. 1997).

DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 4
77334447v1 / 08415.089
                               VI.   ARGUMENT AND AUTHORITIES

A.         AS A MATTER OF LAW, PLAINTIFF IS NOT ENTITLED                TO   SUMMARY JUDGMENT        ON
           PLAINTIFF’S DISABILITY DISCRIMINATION CLAIM.

           To establish his prima facie case of disability discrimination, Plaintiff must show he (1) (a)

is an “individual with a disability,” or (b) has a “record of a disability,” or (c) was “regarded as”

having a disability by STM; (2) was “otherwise qualified” as of his FMLA leave expiration date,

to perform the essential functions of the job, either with or without a reasonable accommodation;

(3) suffered an adverse personnel action; and (4) was treated less favorably than a similarly

situated, non-disabled employee. See, e.g., Winters v. Pasadena Indep. Sch. Dist., 124 Fed. Appx.

822, 2005 WL 165489 (5th Cir. 2005). The only evidence Plaintiff advances in support of a finding

that he has an actual disability or was regarded as having a disability is his own subjective

assertions in his declaration. (Dkt. 22 at p. 6). However, Plaintiff plainly testified in his deposition

that the impairments listed in his declaration were not substantial.8 Plaintiff’s own testimony

conclusively negates his disability claim. As shown below, Plaintiff’s back surgery is not a

disability and he was not regarded as disabled.

           1. First Element—No Evidence Plaintiff Has a Disability

           To meet the definition of an “individual with a disability,” Plaintiff must (1) show he has

an impairment; (2) identify the life activity that he claims is limited by the impairment; and (3)

prove this limitation is substantial. 42 U.S.C. § 12102(1)(A). See Toyota Motor Mfg., Ky., Inc. v.




8
  (Ex. 1 169:8-18 “Q. Now, in your declaration, you characterized your back condition with certain
activities that limited or impaired you, right? A. Correct. Q. What I want to know is whether or
not those are substantially limiting? A. No, they are not.) Note, Plaintiff contends he was
terminated because of his back surgery. (Ex. 1 at 50:5-10) Plaintiff does not contend he was
terminated because of his back condition. Id.


DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 5
77334447v1 / 08415.089
Williams, 534 U.S. 184, 194–95 (2000) (quoting Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555,

567 (1999)):

                         It is insufficient for individuals attempting to prove disability status
                         . . . to merely submit evidence of a medical diagnosis of an
                         impairment. Instead, the ADA requires those “claiming the Act’s
                         protection . . . to prove a disability by offering evidence that the
                         extent of the limitation [caused by their impairment] in terms of their
                         own experience . . . is substantial.”

Accord Sechler v. Modular Space Corp., 2012 WL 1355586, at 11 (S.D. Tex. April 18, 2012).9

“The substantiality of a limitation is analyzed with regard to: (1) the nature and severity of the

impairment, (2) its duration or expected duration, and (3) its permanent or expected permanent or

long-term impact.” Arthur v. BNSF Ry. Co., 697 Fed. App’x. 826, 828–29 (5th Cir. 2017).

           Here, Plaintiff failed to produce evidence of any impairment that substantially limits any

major life activity. According to Plaintiff, whatever condition medically incapacitated him in

December 2017 was temporary and resolved within three months and he received a full medical

release. (Ex. 1 at 102:23-25) Indeed, his own testimony that he has been fully released without

any restrictions and he was not substantially limited negates this issue. (Ex. 1 169:8-18 “Q. Now,

in your declaration, you characterized your back condition with certain activities that limited or

impaired you, right? A. Correct. Q. What I want to know is whether or not those are substantially

limiting? A. No, they are not. Q. And your back condition has not limited you from seeking other

employment in doing the exact same job that you did for Southern Tire Mart, right? A. Correct.”).




9
  See also, e.g., Dutcher v. Ingalls Shipbuilding, 53 F.3d 723, 726 (5th Cir. 1995) (“A physical impairment, standing
alone, is not necessarily a disability as contemplated by the ADA. The statute requires an impairment that substantially
limits one or more of the major life activities.”). “[N]either the Supreme Court nor [the Fifth Circuit] has recognized
the concept of a per se disability under the ADA, no matter how serious the impairment; the plaintiff still must adduce
evidence of an impairment that has actually and substantially limited the major life activity on which he relies.”
Waldrip v. Gen. Elec. Co., 325 F.3d 652, 656 (5th Cir. 2003).

DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 6
77334447v1 / 08415.089
           For example, as the Fifth Circuit determined in Sherrod v. Am. Airlines, Inc., prior back

surgery and disability leave of absence failed to show that impairment significantly limited a major

life activity. 132 F.3d 1112, 1120-21 (5th Cir. 1998).

           Plaintiff’s Motion refers to Cruz v. R2Sonic, LLC, which is critical of this District’s holding

in Stockton v. Christus Health Se. Texas, 1:15-CV-333, 2017 WL 1287550, at *7 (E.D. Tex. Feb.

3, 2017), for citing nonbinding authority regarding lifting restrictions prior to the 2008

amendments to the ADA. 405 F. Supp. 3d 676, 687 (W.D. Tex. 2019). However, the Fifth Circuit

in Mann v. Louisiana High Sch. Athletic Ass'n, recognized, “[a]lthough the ADA Amendments Act

of 2008 lowered          the   standard   that   plaintiffs   must   meet   to   show   that   they   are

disabled, see ADA Amendments Act of 2008, Pub.L. No. 110–325, 122 Stat. 3553 (codified as

amended in scattered sections of 42 U.S.C.),1 a plaintiff must still show substantial limitation, 42

U.S.C. § 12102(1)(A).” 535 Fed. Appx. 405, 410 (5th Cir. 2013). Plaintiff’s plain testimony

provides no genuine issue of material fact that his alleged impairments are not substantial. (Ex. 1

169:8-18 “Q. Now, in your declaration, you characterized your back condition with certain

activities that limited or impaired you, right? A. Correct. Q. What I want to know is whether or

not those are substantially limiting? A. No, they are not.) Conclusively, Plaintiff does not have an

actual disability under this first definition.

           2. Second Definition—No “Record of a Disability”

           “To prove the existence of a disability under the second prong, a plaintiff seeking to show

a record of impairment must show ‘a history of an impairment that substantially limited one or

more major life activities when compared to most people in the general population.’” Sechler v.

Modular Space Corp., 2012 WL 1355586, at 11, quoting 29 C.F.R. § 1630.2(k). Sherrod, 132 F.3d

at 1120–21(finding that prior back surgery and disability leave of absence failed to show that


DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 7
77334447v1 / 08415.089
impairment significantly limited a major life activity); Dutcher v. Ingalls Shipbuilding, 53 F.3d

723, 727 (5th Cir. 1995) (refusing to find an employee disabled while noting that the “record of”

an impairment must be of the type that substantially limits a major life activity). Here, for the

reasons just stated, Plaintiff’s back surgery does not constitute an impairment that substantially

limits any major life activity. Therefore, the mere record of a surgery, as a matter of law, fails to

establish that Plaintiff has a record of a disability.

           Additionally, an essential element of a “record of” claim is proof that the employer had

knowledge of the “record.” See, e.g., Ellison v. Software Spectrum, 85 F.3d 187, 192 (5th Cir.

1996) (summary judgment for employer on plaintiff’s “record of impairment” claim when

employer had no knowledge of the alleged record); Roach v. Select Med. Corp., 2008 WL

11417713, at 2 (W.D. Tex. Mar. 6, 2008) (“[E]mployer knowledge is required if the employee’s

theory is that he had a record of such an impairment, 42 U.S.C. § 12102(2)(B)[.]”).

           Here, Plaintiff has failed to produce a scintilla of evidence that would establish STM had

knowledge of any “record” of a “disability” regarding Plaintiff’s medical treatment prior to his

request for FMLA leave. Moreover, Plaintiff does not contend he was discriminated against prior

to his back surgery on December 27, 2017. (Ex. 1 at 49:17-20).

           3. Third Definition—“Regarded As” Disabled

           The “regarded as” theory is fundamentally inconsistent with a Plaintiff’s allegation that he,

in fact, suffers from a disability. See, e.g., Christensen v. Titan Distrib., Inc., 481 F.3d 1085, 1091-

92 (8th Cir. 2007) (“actually disabled” and “regarded as disabled” are “mutually exclusive”);

DiFillippo v. Special Metals Corp., 2011 WL 4595204, at 12 (N.D. N.Y. Sept. 30, 2011) (“One

cannot be both disabled and regarded as disabled under the ADA at the same time since it is

necessary that one have a recognized disability for the former claim and that a litigant be


DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 8
77334447v1 / 08415.089
unlawfully treated as disabled when he or she is not for the latter type of claim.”). Knowledge of

a medical condition, standing alone, does not support an inference that STM regarded Plaintiff as

disabled. See Ariza v. Loomis Armored US, LLC., 676 Fed. App’x. 224, 227 (5th Cir. 2017).

           “Disability” under the ADA’s third prong requires that Plaintiff establish that he was

“regarded by” STM as having an actual or perceived impairment—but only if the impairment was

not “transitory and minor.” 42 U.S.C. § 12102; see 29 C.F.R. § 1630.2(g)(iii). A transitory

impairment is an impairment with an actual or expected duration of 6 months or less.” 42 U.S.C.

§ 12102(3)(B). See also, e.g., Novak v. MetroHealth Med. Center, 503 F.3d 572, 580-82 (6th Cir.

2007); Martinez v. City of Weslaco Tex., 2013 WL 2951060, at 9 (S.D. Tex. June 14, 2013)

(granting motion to dismiss; plaintiff’s condition deemed to be transitory where he “was

experiencing significant recovery within one to two months” following an on-the-job leg injury).

           Here, the “impairment” from which Plaintiff suffered beginning in December 2017 was

undeniably transitory, i.e., was, according to Plaintiff, medically resolved within three months. See

Blackburn v. Trs. of Guilford Tech. Comty. Coll., 733 F.Supp.2d 659, 663 n. 3 (M.D. N.C. 2010)

(“Ordinarily, a temporary impairment due to an injury or illness, including recuperation from

surgery, is not sufficient to qualify as a disability under the ADA.”). Plaintiff unequivocally

admitted his recovery from back surgery was temporary, lasting only three months, and was not

permanent. (Ex. 1 at 102:23-25; 103:5-7)

           Finally, “despite liberalizing the ADA and expanding its scope through the changes enacted

as part of the ADAAA, the law nevertheless provides that causation is ‘an integral part of the

threshold finding that a plaintiff is regarded as having a disability.’” Canevari v. Itoh Denki U.S.A.,

Inc., 2017 WL 4080548, at 9 (M.D. Pa. July 24, 2017) (citations omitted), rep. and recom. adopted,

2017 WL 4077394 (M.D. Pa. Sept. 14, 2017). “Accordingly, a plaintiff must do more than show


DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 9
77334447v1 / 08415.089
mere knowledge of an impairment, but must instead show that his disability, or perceived

disability, was a ‘determinative factor in [defendant’s] decision to terminate his employment.’” Id.

           The cause of Plaintiff’s termination was his failure to return to work upon the expiration

of his FMLA leave. (Ex. 4 at 18:25-19:17; 20:4-25) Nevertheless, Plaintiff cites to an email

communication regarding Plaintiff’s termination and misconstrues the email in order to claim that

the reason for his termination was his back surgery. However, the email is actually evidence that

he was terminated because Plaintiff was incapable of performing his job functions because of

temporary medical restrictions specific to his recovery from surgery and is proof that Plaintiff

failed to provide a full release to STM prior to the expiration of his 12 weeks of FMLA leave. See

e.g., Appel v. Inspire Pharm., Inc., 428 Fed. Appx. 279, 282 (5th Cir. 2011) (holding employee’s

evidence of a statement from her supervisor that she was fired because of her pregnancy was

evidence that she was incapable of performing her job functions because of her pregnancy and not

evidence of discrimination.) In this case, the email is not evidence that STM regarded Plaintiff as

disabled and terminated him because of that disability. In fact, it never refers to any disability all.

Instead, it explains that STM terminated Plaintiff because he failed to return to work on March 21,

2018 with a full release from his doctor.

           Moreover, Plaintiff has no evidence that he provided a full release to STM on or before his

return to work date, which was March 21, 2018. Now, Plaintiff attempts to offer a full release in

his declaration. In addition to the inadmissibility Plaintiff’s declaration and “full release” stated

above in STM’s objections, the purported “full release” is dated March 26, 2018, six days after his

leave expired. Thus, Plaintiff cannot, in good faith, clam that he provided a full release before his

return to work date which was March 21, 2018—it simply does not exist. Accordingly, the cause

of Plaintiff’s termination was his failure to report to work with a full release upon the expiration


DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 10
77334447v1 / 08415.089
of his FMLA leave. Plaintiff, therefore, cannot prove that he was both regarded as disabled and

that the cause of his termination was his disability.

B.         PLAINTIFF HAS NO DIRECT EVIDENCE OF DISCRIMINATION.

           “In an employment discrimination case, if the employee produces direct evidence that

discriminatory animus played a role in the decision at issue, the burden of persuasion shifts to the

employer, who must prove that it would have taken the same action regardless of discriminatory

animus.” Jespersen v. Sweetwater Ranch Apartments, 390 S.W.3d 644, 653–54 (Tex. App.—

Dallas 2012, no pet.) (citing Price Waterhouse v. Hopkins, 490 U.S. 228, 252–53, 109 S.Ct. 1775,

104 L.Ed.2d 268 (1989); Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir. 2002)).

In the absence of direct evidence of discrimination, the employee must make out a prima facie case

of discrimination under the McDonnell–Douglas burden shifting analysis. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802–05, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Plaintiff’s Motion

does not argue the alternative analysis under McDonnell-Douglas.

           Plaintiff’s Motion argues discrimination because of direct evidence that he claims he was

terminated “due to the seriousness of [his] back surgery.” (Dkt. 22 at p. 9) This is the only

statement Plaintiff claims is direct evidence of discrimination. This is not direct evidence of

discrimination. But, even if it were, Plaintiff’s Motion fails to negate STM’s legitimate, non-

retaliatory reason for Plaintiff’s termination—i.e., that he failed to return to work with a full release

before his FMLA leave expired. Accordingly, Plaintiff is not entitled to summary judgment on his

discrimination claim based on his alleged direct evidence.

           1. Inference Is Not Direct Evidence

           Direct evidence of discrimination is evidence that, if believed, proves the fact of

discriminatory animus without inference or presumption. Sandstad, 309 F.3d at 897. If an



DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 11
77334447v1 / 08415.089
inference is required for the evidence to be probative as to the employer’s discriminatory animus

in making the employment decision, the evidence is circumstantial, not direct. Nall v. BNSF Ry.

Co., 917 F.3d 335, 341 (5th Cir. 2019) (citing Sandstad, 309 F.3d at 897–98). Statements that

courts have found to be direct evidence of discrimination have tended to be insults or slurs against

the protected group. See Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1085 (5th Cir.1994); Martin

v. Bayland Inc., 403 F.Supp.2d 578, 582 (S.D.Tex.2005), aff'd, 181 Fed. Appx. 422 (5th Cir.2006).

           Rather, Plaintiff’s evidence requires chains of inferences and assumptions to reach the

conclusion that STM acted with discriminatory animus. Henry v. Spectrum, L.L.C., 19-10452,

2019 WL 6248197, at *2 (5th Cir. Nov. 21, 2019): Rodriguez v. Eli Lilly & Co., 820 F.3d 759,

764–65 (5th Cir. 2016). “[C]onclusional allegations . . . [and] unsubstantiated assertions . . . do not

adequately substitute for specific facts showing a genuine issue for trial.” See TIG v. Sedgwick

James of Washington, 276 F.3d 754, 759 (5th Cir. 2002) (citing SEC v. Recile, 10 F.3d 1093, 1097

(5th Cir. 1993)). In this case, Plaintiff only points to one email statement as direct evidence, but

this email statement is not “direct evidence” because it requires the Court to infer and assume

Plaintiff’s termination was not because of the real reason for his termination—namely, that he

failed to return from FMLA leave after his back surgery with a full release. Id. Accordingly, this

purported email statement is not direct evidence of discrimination.

           For example, in Appel v. Inspire Pharm., Inc., the Fifth Circuit held the record did not

support an employee’s assertion that she showed direct discrimination. 428 Fed. Appx. 279, 282

(5th Cir. 2011). The employee pointed to a statement by one of her supervisors that she was fired

because the supervisor believed the employee could not perform all the duties in her job description

as a territory manager because of complications arising from her pregnancy. Id. The Court aptly

held the employee misconstrued that statement as evidence that she was terminated because of her


DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 12
77334447v1 / 08415.089
pregnancy. Id. Rather, the Court concluded the statement was actually evidence that the employee

was terminated because she was incapable of performing her job functions because of medical

complications specific to her pregnancy. Id.

           In a strikingly similar case, the Second Circuit in Kucharski v. CORT Furniture

Rental, affirmed summary judgment for an employer because the employee did not return to work

as required under employer’s leave policy despite the supervisor’s references to the employee's

pregnancy in the email discussing her termination. 342 F. App'x 712, 713–14 (2d Cir. 2009)

           Likewise, STM’s decision to terminate Plaintiff “because of the seriousness of his back

surgery” was because he failed to return to work with a full release. (Ex. 4 at 18:25-19:17; 20:4-

25). Moreover, the email statement goes on to say, “[o]ur work load is still very physical and fast

paced.” (Dkt. 22, Ex. B at STM 127). STM’s corporate representative, Douglas Blackwell, testified

that Plaintiff never provided the full release to STM by his return to work date which was March

21, 2018. (Ex. 1 at 26:15 to 27:7; Ex. 4 at 18:25-19:17; 20:4-25).

           In support of Plaintiff’s contention that this one comment is direct discrimination, he relies

solely on Judge Costa’s special concurrence in Nall v. BNSF Ry. Co., 917 F.3d 335 (5th Cir.

2019) (Costa, J., concurring). However, the controlling opinion in Nall determined the proffered

statement was not direct evidence and instead used the familiar McDonnell Douglas burden-

shifting framework. Id. at 341 n.3. Following, instead the Fifth Circuit opinion in Appel and the

Second Circuit opinion in Kucharski, this Court should equally and reasonably conclude the one

email statement proffered by Plaintiff in this case is not direct evidence of discrimination. The

statement could just as reasonably be inferred to conclude Plaintiff was terminated because he did

not return to work following his back surgery with a full and complete release.




DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 13
77334447v1 / 08415.089
                         2.   STM Terminated Plaintiff Because He Failed to Return to Work After
                              His FMLA Leave with a Full Release.

           Even if this Court determines the statement that Plaintiff was terminated “due to the

seriousness of his back surgery” is direct evidence of discrimination, STM proves it would have

taken the same action regardless and this is fatal to Plaintiff’s Motion. Plaintiff’s Motion simply

states “Southern Tire has offered no other reason for Banuelos’ termination.” (Dkt. 22 at p. 9).

Plaintiff’s contention is incorrect. There is a reason—the only reason—Plaintiff failed to return to

work within the allotted 12 weeks of his FMLA leave with a full release. STM’s termination of

Plaintiff was its adherence to FMLA and its own policies in the Employee Handbook.

           Plaintiff knew that if he failed to return as scheduled following the completion of his FMLA

leave without first reporting to Human Resources with a full doctor’s release, that he would be

automatically terminated. (Ex. 2 at STM 249, 261 & 270-71; Ex. 1 at 66:25-67:8; 67:18-25; 68:2-

14; 68:16-19; 68:21; 73:5-15; 73:19-22; 73:24-25; 74:2; and 104:5-9) He also knew that he would

have to submit a doctor’s release certifying his fitness to return to work. Id. Moreover, Plaintiff

was fully aware that his failure to report to work would subject him to immediate termination. Id.

           Plaintiff began FMLA leave on December 27, 2017. (Ex. 1 at 67:18-21) He was scheduled

to return to work on March 21, 2018, at the expiration of the maximum allowable time for FMLA

leave. (Ex. 1 at 73:5-12) In accordance with its attendance policy, STM automatically terminated

Plaintiff. Id. Accordingly, STM has conclusively proven Plaintiff would have been terminated

despite any discriminatory animus that may be found in the statement that Plaintiff was terminated

“due to the seriousness of his back surgery.”




DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 14
77334447v1 / 08415.089
                               VII. CONCLUSION AND PRAYER

            Wherefore, Defendant respectfully requests this Court DENY Plaintiff’s Motion for

Partial Summary Judgment and grant STM such further relief, in law or equity that it may show

itself justly entitled.


Dated: February 19, 2020                        Respectfully submitted,

                                                /s/ John L. Ross
                                                JOHN L. ROSS10
                                                Texas State Bar No. 17303020
                                                jross@thompsoncoe.com
                                                HILLARY KRAMER LYNCH
                                                Texas State Bar No. 24055800
                                                hlynch@thompsoncoe.com

                                                THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                                700 North Pearl Street, Suite 2500
                                                Dallas, Texas 75201
                                                Telephone:     (214) 871-8200
                                                Facsimile:     (214) 871-8209

                                                ATTORNEYS FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and correct copy
of the foregoing document was filed electronically on this 19th day of February, 2020. Parties may
access this filing through the Court’s system. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system.


                                                /s/ Hillary Kramer Lynch
                                                HILLARY KRAMER LYNCH




10
  Lead Attorney, Board Certified in Labor & Employment Law and Civil Trial Law by the Texas Board of Legal
Specialization.

DEFENDANT SOUTHERN TIRE MART, LLC’S RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT – Page 15
77334447v1 / 08415.089
